DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
Response to Amendment
In response to the office action from 3/28/2022 and the after final of 6/14/2022, the applicant has submitted a request for continued examination, filed 6/28/2022, amending claims 1-3, 5-20, adding claim 21, cancelling claim 4, while arguing to traverse the prior art rejections. Since at least one new reference was found that taught the latest amendments to the independent claims, therefore the examiner did not determine the arguments persuasive and in alternate recommended an examiner’s amendment to amend claims 1, 11 and 20 in order to bring the case into condition for allowance. Therefore claims 1-3, 5-21 with the examiner’s amendment below are allowable over prior art for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “TECHNIQUES FOR SEPARATING DRIVING EMOTION FROM MEDIA INDUCED EMOTION USING AN ADDITIVE/SUBTRACTIVE, CONJUNCTIVE, DISJUNCTIVE, OR BAYESIAN TECHNIQUE IN A DRIVER MONITORING SYSTEM” so as to be more descriptive of the invention.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney on file, Mr. Henry L. Welch on 9/2/2022.

Amend claims 1, 11, 20:

As Per Claim 1:

1.	(Currently Amended) A computer-implemented method for computing and analyzing emotional state of a user, the method comprising:
acquiring, via at least one sensor, sensor data associated with a user;
determining, based on the sensor data, an initial emotional state associated with the user;
determining an emotional content of media being listened to or consumed by the user;
determining an emotional contribution factor to the initial emotional state of the user due to the emotional content of the media; and
determining an updated emotional state associated with the user by removing the emotional contribution factor from the initial emotional state using an additive technique, a subtractive technique, a conjunctive technique, a disjunctive technique, or a Bayesian model technique.

As Per Claim 11:

11.	(Currently Amended) One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to compute and analyze emotional state of a user, by performing the steps of:
acquiring, via at least one sensor, sensor data associated with a user;
determining, based on the sensor data, an initial emotional state associated with the user;
determining an emotional content of media being listened to or consumed by the user;
determining an emotional contribution factor to the initial emotional state of the user due to the emotional content of the media being listened to or consumed by the user; and
determining an updated emotional state associated with the user by removing the emotional contribution factor from the initial emotional state using an additive technique, a subtractive technique, a conjunctive technique, a disjunctive technique, or a Bayesian model technique.

As Per Claim 20:

20.	(Currently Amended) A first endpoint device, comprising:
a memory that includes instructions; and
a processor that is coupled to the memory and, when executing the instructions:
acquires, via at least one sensor, sensor data associated with a user;
determines, based on the sensor data, an initial emotional state associated with the user;
determines an emotional content of media being listened to or consumed by the user;
determines an emotional contribution factor to the initial emotional state of the user due to the emotional content of the media; and
determines an updated emotional state associated with the user by removing the emotional contribution factor from the initial emotional state using an additive technique, a subtractive technique, a conjunctive technique, a disjunctive technique, or a Bayesian model technique.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1, 11 and 20 concern a method, computer readable medium and system respectively for determining an “emotional state” of a “driver” while driving but pertaining only to the “driving conditions”. As a driver engages in driving, his overall emotional state could be due to numerous “contribution factors” such as “media” “content” being “consumed by the user [driver] (“such as music, news …” (spec. ¶ 0003 line 6)) and/or “in-person conversation between the driver and a passenger” (spec. ¶ 0003 line 8), and/or “a phone conversation between the driver and one or more other persons” (spec. ¶ 0003 lines 9+). As these “contributing factors” are “removed” from an “initial emotional state associated with the user” or “driver”, one thereby generates an “updated emotional state” based on driver emotion associated with “driving condition” only, which would result in “generat[ing] more appropriate responsive actions to the driver” (spec. ¶ 0007 lines 8-9)).
The prior art of record ENOMOTO et al. (US 2017/0083757), teaches “an emotion level estimation section” (Abstract line 3), which according to ¶ 0015 line 2 is specifically tailored to “emotion” associated with “driver of a vehicle”. According to ¶ 0039 lines 2+: “pieces of data to-be-recorded” (e.g., a first contribution factor) attributed “music played in the passenger compartment (title A)” (a media content being accessed by the “driver” (user)) “the level of the driver’s emotion” (associated with the emotional state of the user) “at a point in time T1” is “2” “at a point in time T2” “the driver’s emotion level is” “as low as 1”. Then according to ¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be recorded” (e.g. a first contribution factor) “of which the driver’s emotion level is in deletion range” “in the present embodiment, less than level 5” (of e.g., the “title A” above which had “emotion level” of “1” and/or “2” above).
However, the problem with this technique is that it does not selectively remove a particular emotion, and it removes all emotions that have a certain “level”. So, it could be that in the example above, “emotion level” of “2” could comprise of emotions attributed to driving as well as other factors, and it would be deleted.
Wheatley (US 2015/0181291) does teach in its abstract last 5 lines: “Upon determining that a user currently consuming the media asset is approaching a portion of the media asset associated with undesirable emotional responses, the media guidance application may alert the user to remove” (removing) “or modify, the undesirable portion” (an emotional contribution factor associated with an emotional content of the “media asset” (media) being consumed by the user). This therefore does teach it can selectively “remove” contribution factors associated with “undesirable emotion” (e.g., emotion attributed to certain media). 
However, neither ENOMOTO et al. and nor Wheatley teach using an additive technique, a subtractive technique, a conjunctive technique, a disjunctive technique, or a Bayesian model technique in the removal of contribution factors to emotion.  Further search did not reveal any reference using such techniques in removal or deletion of unwanted emotion contribution factors, and therefore these claims became allowable.
Claims 2-3, 5-10, 21 (dependent on claim 1), 12-19 (dependent on claim 11), further narrow the scope of their allowed parent claims and are thus allowable under similar rationale. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
September 2nd 2022.